DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's after final amendment, filed on July 29 of 2022, has been entered.  Claims 1 and 18 have been amended.  Claim 19 has been cancelled.  Claim 26 has been added.  Claims 1-5, 7-18 and 20-26 are still pending in this application, with claims 1, 25 and 16 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIM 1.	A mirror apparatus, comprising: 
a reflective module, wherein the reflective module comprises at least a first reflective module face with a first reflective module surface, a reflective module interior, and a reflective module exterior; 
a frame having an inner surface defining an interior space that encases the reflective module face; 
a flexible circuit board disposed within the reflective module interior and positioned in close proximity to the inner surface of the frame, wherein the flexible circuit board comprises a first side facing the interior space and a second side facing the inner surface of the frame; and 
a plurality of reflective module LED packages disposed on and electrically connected to a first side of the flexible circuit board, 
wherein: 
each of the plurality of LED packages is configured to transmit light in a direction towards the interior space and outward from at least the first reflective module face of the mirror apparatus, and 
each of the plurality of LED packages is mounted to the inner surface of the frame.

CLAIM 25.	A mirror apparatus, comprising: 
a reflective module, wherein the reflective module comprises at least a first reflective module face with a first reflective module surface, a reflective module interior, and a reflective module exterior; 
a frame having an inner surface defining an interior space that encases the reflective module;
a flexible circuit board disposed within the reflective module interior, wherein the flexible circuit board comprises a first side and a second side; and 
a plurality of reflective module LED packages disposed on and electrically connected to a first side of the flexible circuit board, wherein the plurality of LED packages are positioned outside a periphery of the first reflective module surface, and 
wherein: 
the plurality of LED packages are configured to transmit light in a direction outward from at least the first reflective module face of the mirror apparatus, 
the reflective module face is configured to provide edge lighting, 
at least the first reflective module face 
one or more spacers are positioned between an outer edge of at least the first reflective module face

Notes on Examiner’s Amendment:
The amendments to independent claim 1 were authorized by applicant’s representative, Christopher P. Lightner (as detailed in the attached Interview Summary).
The amendments to independent claim 25 are required to correct lack of proper antecedent basis issues (i.e. “second reflective module face” in line 14, and “the frame” in line 18).

Allowable Subject Matter
Claims 1-5, 7-18 and 20-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a mirror apparatus including a reflective module with an interior and an exterior; a first reflective module face; a flexible circuit board disposed within the interior; a plurality of LED packages disposed on and electrically connected to a first side of the flexible circuit board, and configured to project light in a direction outward from the first reflective module face.  
In a first embodiment, the apparatus further includes a frame with an inner surface defining an interior space encasing the reflective module face, with the flexible circuit board disposed in closed proximity to the inner surface, such that the LED packages are configured to transmit light in a direction towards the interior space in addition to outward from at least the first reflective module face.  
In a second embodiment, the apparatus further includes a frame with an inner surface defining an interior space encasing the reflective module face, the reflective module face is configured to provide edge lighting and including a layer of reflective material overlaying a composite juncture of a mirrored area and a frosted area, and at least one space positioned between the reflective module face and the frame.  
In a third embodiment, at least one of the reflective module faces is a circular mirror, the reflective module is configured to provide edge lighting, and the flexible circuit board including a chamfer that at least one of secures a position of the circular mirror or defines a slope of the flexible circuit board.
While the use and advantages of illuminated mirror devices is old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875